Citation Nr: 0116250	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 9, 
1945 to September 7, 1945 and Regular Philippine Army service 
from September 8, 1945 to September 15, 1945.  He died 
November [redacted], 1979; the appellant is the surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, Philippines.  In the decision, the RO 
found that service connection for the veteran's cause of 
death was not warranted in this matter and that the appellant 
had no legal entitlement to payment of accrued benefits.

In July 2000, the appellant appeared for her requested local 
hearing.  However, at such time she stated she had no further 
evidence to present and added that she no longer wished to 
have a hearing.  In lieu of the hearing she submitted a Form 
9 in which she confirmed her desire not to have a hearing and 
requested that her claim be forwarded to the Board for 
appellate review.


FINDING OF FACT

No disability of service origin is shown by the evidence of 
record to have caused or contributed to the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
materially and substantially to the veteran's death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has recognized guerrilla service and regular 
Philippine Army service from June 1945 to September 1945.  On 
his September 1945 Affidavit for Philippine Army personnel 
the veteran replied to various inquiries about his service.  
There are no entrance or discharge examinations associated 
with the file.  There is no indication that such examinations 
were accomplished. 

The veteran's death certificate indicates that he died 
November [redacted], 1979.  The certificate indicates that the 
veteran's primary cause of death was cerebral hemorrhage due 
to arteriosclerosis.  No other findings were made.  Ulderico 
A. Gloria, M.D., was the examiner at death.

The RO requested that the appellant substantiate her claim in 
June 1999 and the RO identified the type of evidence that 
would be necessary.  The appellant indicated she would supply 
such evidence at her July 2000 hearing.  However, at the 
scheduled time for the hearing, she waived her right to such 
hearing and indicated that she had no additional evidence to 
present. 

In August 2000, the appellant submitted a note from Ulderico 
Gloria, M.D., indicating that, he treated the veteran for 
pulmonary tuberculosis in February 1979 and for a cerebral 
hemorrhage the day the veteran died on November [redacted], 1979.  

During his lifetime, the veteran had no formally adjudicated 
service-connected disabilities.

Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the appellant and the representative, 
and has enhanced its duty to assist an appellant in 
developing the facts pertinent to the claim.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The RO appropriately notified the appellant in June 1999 of 
the need to supply evidence to substantiate her claim.  The 
appellant indicated that she had no additional information.  
The RO also attempted to procure military service records, 
however, only the Affidavit for Philippine Army Personal was 
produced, and no other records were found to be available.  
The RO informed the appellant of the lack of service records 
and of the denial of her claim in April 2000.  In the April 
2000 decision, the RO outlined the evidence considered and 
the relevant law.  The appellant supplied a doctor's note in 
August 2000.  The appellant has not indicated that any 
additional evidence remains outstanding.

The RO is not obligated to go on a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  The available 
discharge affidavit and the doctor's note do not include 
information relating the veteran's death to his period of 
service.  Despite the request of the RO, the appellant has 
not provided or otherwise indicated the existence of any 
additional evidence relevant to the matters on appeal.  VCAA 
legislation provides the VA may decide a claim without 
providing the mandated assistance when no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim. VCAA, Pub.L.No 105-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In view of the foregoing, as well as the RO having 
complied with the necessary obligation to notify, as 
mentioned above, the Board is satisfied that all facts 
relevant to the claim have been properly developed, and that 
no further assistance to the appellant is required. VCAA, 
Pub.L.No 105-475, §§  3(a), 4, 114 Stat. 2096, 2097-2099 
(2000) (to be codified at 38 U.S.C. § 5103A, 5107).

Service Connection

Pertinent Law and Regulations 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 338 U.S.C.A. § 1110 (2000); 38 U.S.C.A. 
§ 3.303 (2000).  Where a veteran served for at least 90 days 
during a period of war and certain listed chronic diseases 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. § 1101, 1112, 1113 (2000); 
38 C.F.R. § 3.307, 3.309 (2000).

Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d) (2000).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. §  
3.303(a)(2000).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
VCAA, Pub.L.No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.§ 5107);  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Cause of Death

A service-connected disability is one that is incurred in or 
aggravated by active service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. 3.312(a)(2000).  The service-connected disability will 
be considered the principle (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b)(2000).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death; that it combined to cause death; or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
casual connection.  38 C.F.R. § 3.312(c)(2000).

Analysis

The Board recognizes that the appellant believes the 
veteran's cerebral hemorrhage due to arteriosclerosis is 
service related.  However, such a finding requires competent 
medical evidence and the record does not reflect that the 
appellant possesses a recognized degree of medical knowledge.  
Therefore, her opinion on medical diagnoses or causation is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

With regard to the doctor's note received in August 2000, the 
physician indicates that he treated the veteran for pulmonary 
tuberculosis in February 1979 and a cerebral hemorrhage in 
November [redacted],1979, the day of the veteran's death.  The 
probative value of the physician's statement is limited in 
the sense that it reports treatment for the conditions in 
question only at a point many years following the veteran's 
period of service.  Moreover, the physician in no way 
intimates that the ailment for which he treated the veteran 
was connected to military service.  Accordingly, the Board 
does not find the submitted note particularly probative as to 
the claim for service connection for the cause of the 
veteran's death.

With regard to the appellants claim for accrued benefits, 
under 38 U.S.C. §  5121 (West 1991 & Supp. 2000), accrued 
benefits are defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2000).  By this 
decision, the Board has determined that the veteran is not 
entitled to service connection for his cause of death and 
service connection is not in effect for any disorder.  
Accordingly, the appellant has no legal entitlement to 
accrued benefits.


ORDER

Entitlement to service connection for cause of death is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 


